Citation Nr: 1734554	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to January 9, 2013 and in excess of 40 percent thereafter for lumbar degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 3, 2009.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides with the VA RO in Winston-Salem, North Carolina. 

A December 2014 Board decision granted an increased rating of 40 percent, effective January 9, 2013, for the lumbar DJD, but denied ratings in excess of 20 percent prior to January 9, 2013 and in excess of 40 percent thereafter.  A November 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented Joint Motion for Partial Remand (JMR), vacating and remanding that portion of the Board decision that denied increased ratings in excess of 20 percent prior to January 9, 2013 and 40 percent thereafter.  As such, the issue of entitlement to an increased rating for lumbar DJD is again before the Board.

In December 2014, the Board also remanded the issue of entitlement to TDIU prior to August 3, 2009 for adjudication.  The claim having been adjudicated in a January 2016 supplemental statement of the case (SSOC), the issue is also again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2016, the Board remanded the Veteran's lumbar DJD and TDIU claims for further development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2016 Board remand, the Veteran was provided a VA examination for his service-connected low back disability in April 2017.  The Veteran continued his complaints of back pain every day and he had difficulty getting out of bed and bending.  Pain was improved with lying on his side.  He also reported flare-ups when trying to lift a heavy object such as the end of a couch.  Pertinently, he further indicated that when he has a flare-up or a lot of pain in the lower back, he sees a chiropractor for treatment.  Notably, a review of the claims folder is absent treatment from a chiropractor during the period under consideration.  As such, the Board finds remand of this claim is warranted in order for any outstanding chiropractor treatment records to be obtained and associated with the claims folder.  

Concerning entitlement to TDIU prior to August 3, 2009, the Board finds that any determinations with respect to the increased rating claim would materially affect a determination concerning TDIU.  As such, it is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are chiropractor treatment records identified by the Veteran during an April 2017 VA examination for his service-connected lumbar DJD.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




